Citation Nr: 1529129	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-07 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an effective date prior to July 7, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to an effective date earlier than July 7, 2010, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and May 2011 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. A claim of entitlement to service connection for PTSD was received by the RO on July 7, 2010; no evidence of record indicates any informal claims prior to that date.

2. The Veteran did not perfect an appeal of the December 2006 rating decision which denied entitlement to a TDIU, and such rating decision is final. 

3. Prior to July 7, 2010, the preponderance of the competent and credible evidence of record did not show that the Veteran's service-connected disabilities alone precluded him from substantial gainful employment or otherwise presented an unusual disability picture as to warrant extraschedular consideration.


CONCLUSIONS OF LAW

1. The criteria for assignment of an effective date earlier than July 7, 2010, for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.156(c), 3.159, 3.400 (2014).

2. The criteria for an effective date earlier than July 7, 2010, for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.156(c), 3.159, 3.340, 3.341, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters in July 2010 and January 2011, which notified the Veteran of regulations pertinent to the establishment of a disability rating and an effective date.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained, and he was afforded VA examinations in October 2009, September 2010, and February 2011.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



II. Effective Dates

The Veteran is seeking an earlier effective date for the grant of service connection for PTSD and for the assignment of TDIU.

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i) , the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

In this regard, the law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2014); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to be paid under the laws administered by the Secretary.") .  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

A TDIU claim is one for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Court noted that the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In regards to the Veteran's claim for an earlier effective date for the grant of service connection for PTSD, he asserts in his February 2011 notice of disagreement that since he has been treated for PTSD since March 2008 or around that time, his effective date for PTSD should be earlier than July 7, 2010.  

The basic facts in this case are not in dispute.  The Veteran was discharged from service in October 1988.  He filed a claim for service connection for PTSD on July 7, 2010.  In December 2010, the RO granted service connection for PTSD and assigned a 50 percent rating, effective July 7, 2010, the date of receipt of his original claim.  

Although the Veteran's representative alleges during the October 2014 Board hearing that an inferred issue or informal claim for service connection for a mental disorder may exist and the Veteran contends he may have alluded to making a claim at one point, the evidence of record does not reveal that the Veteran filed a formal or informal claim for service connection for PTSD prior to July 7, 2010. 

Therefore, since the Veteran's claim was received more than one year after his separation from military service, the effective date of the award may be no earlier than the date of receipt of that claim.  The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101.  

Accordingly, and based on this evidentiary posture, the preponderance of the evidence is against an effective date earlier than July 7, 2010.  There is no evidence in the claims file dated or received before July 7, 2010, that demonstrates an intent to seek benefits.  See Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007); see also Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009); Brannon, supra.  

In regard to the Veteran's claim for an earlier effective date for TDIU, the Veteran asserts that he should be awarded an earlier effective date for the grant of entitlement to a TDIU.  Specifically, he states in his June 2011 notice of disagreement that the effective date should be the date of his initial claim for entitlement to a TDIU, which was denied by the RO in September 2006.  He additionally adds that since there are apparently no records that he appealed the 2006 rating decision, the effective date should begin in August 2009, when he filed a claim to reopen for entitlement to a TDIU. 

The Veteran was denied entitlement to a TDIU in a September 2006 rating decision on the basis that the evidence showed that his service-connected disabilities alone did not render him unemployable.  A December 2006 rating decision affirmed the September 2006 denial.  The Board finds that he did not submit a timely notice of disagreement and the December 2006 rating decision became final.  In this regard, in his June 2011 notice of disagreement, the Veteran reported that he submitted a timely notice of disagreement with the December 2006 rating decision, but there is no indication of a notice of disagreement in the record.  

The Veteran's representative asserts in the October 2014 Board hearing that the December 2006 rating decision did not become final because the Veteran was not afforded an examination in connection with his claim for TDIU.  Previous determinations that are final and binding, including decisions of service connection and other matters will be accepted as correct in the absence of clear and unmistakable error (CUE.)  See 38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Although the Veteran's representative asserts he is not going to make CUE the basis of his claim, even if he was asserting CUE, a failure in the duty to assist can never form the basis of a valid claim of clear and unmistakable error, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision and it is not undebatable that an examination would have established the Veteran's claims.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); Tetro v. West, 13 Vet. App. 404 (2000); Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  Thus, the Veteran's representative's assertion that the December 2006 rating decision did not become final because the Veteran was not afforded a VA examination in connection with his TDIU claim fails as a matter of law.  

In August 2009, the Veteran filed another claim for entitlement to TDIU.  The claim was again denied in a February 2010 rating decision on the basis that the evidence did not show that he was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In December 2010, the Veteran was granted service connection for PTSD, effective July 7, 2010.  The RO deferred the issue of TDIU and ultimately granted TDIU in a May 2011 rating decision, with the effective date of July 7, 2010.  

Prior to July 7, 2010, the record does not indicate that the Veteran's service connected disabilities alone rendered him unemployable.  The Veteran's September 2009 completed application for TDIU notes the Veteran stopped working in July 2009.  Prior to that date, he was working 20 hours a week at the Barksdale Air Force Base Youth Center.  The Veteran reports his disability affected his full-time employment in 1995.  He became too disabled to work in June 2009.  The Veteran completed up to two years of college.  He reports he is unable to work as a result of service-connected hip replacement, asthma, and acid reflux.  

An October 2009 VA general medical examination notes the Veteran stopped working in July 2009.  The examiner reviewed the Veteran's claims folder.  The examiner opined that the Veteran's combined service-connected and non-service connected conditions prevent the Veteran from being gainfully employed for light or heavy duty.  He continued that he would give equal weight, 50 percent to the service-connected and 50 percent to the nonservice-connected conditions, as contributing to his unemployability for light or heavy duty.  He further opined that the Veteran's combined service-connected conditions prevent the Veteran from being gainfully employed for heavy duty, but do not prevent the Veteran from being gainfully employed for light duty.  The Veteran's combined non service-connected conditions prevent the Veteran from being gainfully employed for heavy duty, but do not prevent the Veteran from being gainfully employed for light duty. 

After the Veteran was granted service connection for PTSD, the record indicates he was unable to secure or follow a substantially gainful occupation.  A September 2010 VA psychiatric evaluation notes that the examiner found the Veteran has significant occupational impairment from PTSD.  The examiner opined that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms, but there was reduced reliability and productivity due to PTSD symptoms.  An example was the Veteran lost control of his anger while working with children.  

The Veteran further submitted a January 2011 statement from the director of school age development at the Barksdale Air Force Base that notes the Veteran resigned from his position due to his inability to perform basic duties of his job.  He was unable to walk or stand for periods of time and he would often become augmentative with his superior about his job assignments, which he attributed to his PTSD.  From January 2008 until his resignation, the Veteran was out almost every week for medical appointments.  He was unable to work eight hour days during full day camps due to his inability to walk or stand for any extended period of time.  He was subsequently scheduled for minimum hours and because of his declining mobility, chose to retire from his position.  A February 2011 VA examination notes the Veteran's combined service-connected physical disabilities prevent him from being gainfully employed for heavy duty occupations, but not for light duty.  Non-service connected disabilities were not considered to result in total occupational impairment.  

The Board finds that an effective date earlier that July 7, 2010, for the grant of a TDIU is not warranted.  Although the Veteran submitted a claim for TDIU in August 2009, and met the schedular criteria for consideration of TDIU under 38 C.F.R. § 416(a), it was not factually ascertainable for the Veteran to be entitled to TDIU until he was awarded service-connection for PTSD.  Therefore, the earliest date the Veteran could potentially be entitled to a TDIU was July 7, 2010, the effective date of the grant of PTSD.  In light of the forgoing, the Board finds that the preponderance of the evidence is against awarding a grant of TDIU earlier than July 7, 2010.  Specifically, an October 2009 VA examination found that the Veteran's combined service-connected conditions prevent the Veteran from being gainfully employed for heavy duty, but do not prevent the Veteran from being gainfully employed for light duty.  Indeed, the Veteran explained that his last employer scheduled for him for minimum hours and because of his declining mobility, but that he chose to retire from his position.  This lends support to the evidence of record indicating that the Veteran could perform less strenuous work: i.e., less standing, walking, etc.  The record shows that it was not until the Veteran was service-connected with PTSD, when significant psychiatric impairment would intrude on the mental ability to do non-physical work, that he was found to be unemployable due to his service-connected disabilities.  Therefore, the Board finds that the evidence of record fails to establish that the Veteran met the criteria for assignment of a TDIU prior to July 7, 2010, the effective date of the grant of PTSD. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than July 7, 2010, for the grant of service connection for PTSD and the grant of a TDIU.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine does not apply.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


	
ORDER

Entitlement to an effective date prior to July 7, 2010, for the grant of service connection for PTSD is denied.

Entitlement to an effective date prior to July 7, 2010, for the grant of TDIU is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


